Citation Nr: 9923732	
Decision Date: 08/23/99    Archive Date: 08/27/99

DOCKET NO.  94-44 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel



INTRODUCTION

The appellant had active military service from June 12, 1982, 
to August 9, 1982, and from September 1990 to July 1991.  

This appeal initially came before the Board of Veterans' 
Appeals (Board) from a February 1993 rating decision by the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO), and it was remanded in November 1996 
and again in August 1998 for the purpose of having the RO 
undertake additional development prior to the Board rendering 
a decision.  


FINDINGS OF FACT

1.  The appellant claims that he was exposed to bombs going 
off while serving in Saudi Arabia during the Persian Gulf 
War.  

2.  The U. S. Armed Services Center for Research of Unit 
Records (USASCRUR) indicated in a March 1999 statement that 
the appellant's unit was subjected to Scud missile attacks 
and alerts during Desert Storm.  

3.  A November 1992 VA hospitalization report indicates that 
the appellant was evaluation by Psychiatric Services and 
diagnosed with obsessive compulsive disorder and mild PTSD 
relating to his participation in Desert Storm.  


CONCLUSION OF LAW

The appellant has submitted a well-grounded claim for service 
connection for an acquired psychiatric disorder.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991); 38 C.F.R. § 3.303(d) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant claims that he was exposed to traumatic events 
while stationed in Saudi Arabia during the Persian Gulf War, 
and that he developed PTSD as a result of those traumatic 
experiences.  

Review of the appellant's claims file reflects that he served 
in Saudi Arabia with the 715th Combat Support Maintenance 
Detachment (715th CS Maint Det) from October 1990 to June 
1991.  A November 1992 VA hospitalization report indicated 
that the appellant had been evaluated by Psychiatric Services 
and diagnosed with obsessive-compulsive disorder and mild 
PTSD relating to his participation in Desert Storm.  An 
October 1996 VA outpatient record reported a diagnosis of 
PTSD, and a February 1997 general medical examination listed 
a diagnosis of PTSD with obsessive-compulsive disorder, based 
on earlier VA medical records.  A March 1999 statement from 
U. S. Armed Services Center for Research of Unit Records 
(USASCRUR) noted that the appellant's unit in Desert Storm 
was subjected to Scud attacks and alerts.  

Because the verified Scud attacks and alerts could serve as a 
traumatic event to which the appellant was exposed in the 
Persian Gulf War, and because there is evidence indicating 
that he has been diagnosed with PTSD relating to his 
participation in the Persian Gulf War, the Board finds that 
he has satisfied the elements set forth in Caluza v. Brown, 7 
Vet. App. 498 (1995) with regards to submitting a well-
grounded claim.  38 U.S.C.A. § 5107(a).  


ORDER

The appellant has submitted a well-grounded claim for 
entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD.  



REMAND

Because the appellant has met his requirement of submitting a 
well-grounded claim, VA's duty to assist him in the 
development of facts pertinent to that claim, under 
38 U.S.C.A. § 5107(a) and 38 C.F.R. § 3.103(a), is triggered.  
In that regard, the Board notes that the evaluation by 
Psychiatric Services during the November 1992 VA 
hospitalization is not of record.  Nor has the appellant been 
afforded a VA psychiatric examination to ascertain the nature 
of his psychiatric symptomatology.  The United States Court 
of Appeals for Veterans Claims (Court) has held that when the 
Board believes the medical evidence of record is insufficient 
it may supplement the record by ordering a medical 
examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
Therefore, in order to obtain additional medical evidence and 
to insure that the appellant receives his procedural due 
process rights and fair process rights, the Board finds that 
the claim must be remanded for the following actions:  

1.  The RO should contact the VA Medical Center 
in Houston, Texas, for the purpose of obtain 
all clinical records pertaining to the 
appellant's hospitalization there in November 
1992, particularly the notes from Psychiatric 
Services.  All records furnished should then be 
associated with the claims file.  

2.  The RO should schedule the appellant for a 
VA psychiatric examination in order to 
determine the nature of all current psychiatric 
disorders.  The claims folder and a copy of 
this remand must be made available to and 
reviewed by the examiner prior to the 
examination.  He should be requested to 
identify all current psychiatric disorders and 
to express opinions as to whether the diagnosis 
of PTSD is appropriate.  The examiner should 
specify whether the stressor of exposure to 
Scud missile attacks and alerts is sufficient 
to produce PTSD; whether the remaining 
diagnostic criteria to support the diagnosis of 
PTSD have been satisfied; and whether there is 
a link between the current symptomatology and 
the inservice stressor of Scud missile attacks 
and alerts found to be sufficient to produce 
PTSD by the examiner.  Should the examiner 
determine that the appellant's psychiatric 
symptomatology is indicative of a disorder 
other than PTSD, then the examiner should be 
requested to express an opinion as to whether 
the appellant has a psychiatric disorder that 
had its origin in service.  The report of the 
examination should include a complete rationale 
for all opinions expressed.  All diagnoses 
should be in accordance with DSM-IV(tm).  

3.  The appellant should be advised of the 
provisions set forth at 38 C.F.R. § 3.655(b) 
regarding failure to report for scheduled VA 
examinations.  

4.  The RO should review the claims folder and 
ensure that all of the development action has 
been conducted and completed in full.  The 
Court has held that, if the requested 
examination does not include adequate responses 
to the specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return the 
report as inadequate for evaluation purposes  
Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  

The Board expresses its appreciation in advance to the RO for 
its assistance in developing the requested evidence and 
trusts that this development will be attended to in an 
expeditious manner as mandated by the Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes) and VBA's Adjudication 
Procedure Manual, M21-1, Part IV.  

After the above requested actions have been completed, the RO 
should review the appellant's claim.  If the benefit sought 
on appeal remains denied, a supplemental statement of the 
case should be furnished to the appellant and his 
representative, and they should be afforded the appropriate 
period of time to respond.  Thereafter, the case should be 
returned to the Board for further appellate consideration.  

The purpose of this REMAND is to obtain addition medical 
evidence and to ensure that the appellant receives his due 
process and fair process rights.  No opinion, either legal or 
factual, is intimated by this REMAND as to the merits of the 
appellant's claim.  No additional action is required by the 
appellant until he receives further notification from VA.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

